 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   AMERICAN FINANCIAL SERVICES                               Case No. 2:19-CV-01708-APG-EJY
     ASSOCIATION, NEVADA CREDIT UNION
 5   LEAGUE, and NEVADA BANKERS
     ASSOCATION,
 6                                                                          ORDER
                   Plaintiffs,
 7
            v.
 8
     MARY YOUNG, in her official capacity as
 9   Commissioner of the Financial Institutions
     Division of the Nevada Department of Business
10   and Industry, and AARON FORD, in his official
     capacity as Nevada Attorney General,
11
                   Defendants.
12

13          Before the Court is Defendants’ Motion to Stay Discovery Until After a Decision is Rendered
14   (ECF No. 24) and Plaintiff’s Notice of Non-Opposition thereto (ECF No. 26). Also before the Court
15   is Plaintiff’s Discovery Plan and Scheduling Order (ECF NO. 25).
16          Defendants’ contend that a stay of discovery in this matter is appropriate because their
17   Motion to Dismiss (ECF No. 13) is based on subject matter jurisdiction, which is case dispositive
18   and can be decided without additional discovery. ECF No. 24 at 3. Plaintiffs agree that a stay of
19   discovery is appropriate in this case. ECF No. 26 at 2.
20          A motion to stay discovery, while far from automatic, is appropriate when there is no need
21   for further exploration of facts, and issues before the Court in a motion are questions of law the
22   outcome of which are potentially dispositive. Tradebay, LLC v eBay, Inc., 278 F.R.D. 597, 602 (D.
23   Nev. 2011). A “preliminary peek” at Defendants’ Motion to Dismiss shows that it is potentially
24   dispositive of this dispute. Id. at 603. All other factors also support to stay to which the parties
25   agree. ECF Nos. 24 and 26.
26          Accordingly,
27          IT IS HEREBY ORDERED that Defendants’ Motion to Stay Discovery Until After a
28   Decision is Rendered (ECF No. 24) is GRANTED.
                                                     1
 1          IT IS FURTHER ORDERED that Plaintiffs’ Discovery Plan and Scheduling Order (ECF

 2   No. 25) is DENIED, without prejudice, as moot.

 3          IT IS FURTHER ORDERED that if Defendants do not prevail in full on their Motion to

 4   Dismiss, the parties shall file a joint proposed discovery plan and scheduling order within 15

 5   calendar days of the Court’s order on the Motion to Dismiss.

 6

 7          DATED: December 23, 2019

 8

 9

10
                                                 ELAYNA J. YOUCHAH
11                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
